UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7154



TERRY ALONZA MILBOURNE, SR.,

                                              Plaintiff - Appellant,

          versus


JOHN WELCH, Warden; CORPORAL KELLEM,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-2205-WMN)


Submitted:   October 20, 1998             Decided:   November 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Alonza Milbourne, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Terry Alonza Milbourne, Sr., appeals the district court’s order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint with-

out prejudice. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Milbourne v. Welch, No. CA-98-

2205-WMN (D. Md. July 16, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2